              Case 2:20-cr-00032-JCC Document 61 Filed 05/12/20 Page 1 of 1



                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    UNITED STATES OF AMERICA,                         CASE NO. CR20-0032-JCC
10                          Plaintiff,                  MINUTE ORDER
11           v.

12    KALEB COLE,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendant Kaleb Cole’s motion to substitute
18   counsel (Dkt. No. 60). Having thoroughly considered the motion and the relevant record, the
19   Court hereby GRANTS the motion and ORDERS that Michele Shaw and the law firm Law
20   Offices of Michelle Shaw is hereby withdrawn as counsel of record in this matter and
21   Christopher R. Black of the law firm Black Law, PLLC is substituted as counsel of record for
22   Defendant Cole. All future pleadings should be served on Mr. Black.
23          DATED this 12th day of May 2020.
24                                                        William M. McCool
                                                          Clerk of Court
25

26                                                        s/Tomas Hernandez
                                                          Deputy Clerk

     MINUTE ORDER
     CR20-0032-JCC
     PAGE - 1
